Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I in the reply filed on 06/09/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 16-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/09/22. For restriction to be proper between process and apparatus claims, the inventions are distinct if it can be shown that:  the process as claimed can be practiced by another and materially different apparatus or by hand. The examiner respectfully contends that the process of claims 1-6 can be practiced by a materially different apparatus. For example, the process of claims 1-6 can be practiced by an apparatus that does not contain a memory or computer readable instructions to carry out the process. Therefore, claims 16-23 are also part of the non-elected invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al., US 2005/0208876.
Chen et al. shows the invention as claimed including a method for controlling grinding on a wafer, comprising:
Controlling a grinder to grind a mass production wafer with a set grinding parameter (see step s2, for example);
Determining whether to perform a test using a test wafer (see, for example, paragraph 0048);
Controlling, in response to determining to perform the test using the test wafer, the grinder to grind the test wafer with the set grinding parameter; and
Updating the set grinding parameter to be a new grinding parameter, and controlling the grinder to grind the mass production wafer with the new grinding parameter, wherein the new grinding parameter is determined based on a first total thickness variation of the grinded test wafer and the process is returned to the first step, and the first total thickness variation is acquired by a dedicated measurement device (see figs. 1-8 and paragraphs 0003-0062).
Concerning dependent claim 2, note that after a given number of mass production wafers, the test is performed and the grinding parameter is re-calculated (see, for example, figs. 7-8)
With respect to dependent claim 3, note that inherently the grinder has a thickness measurement device since thickness measurements are made (see, for example, s3 and s4).
Regarding dependent claim 7, note that the updating the grinding process comprises determining, based on experimental data that is acquired in advance, the new grinding parameter by using the first total thickness variation of the grinded test wafer, wherein the experimental data comprises a correspondence between the first total thickness variation of the wafer that is acquired by the dedicated measurement device and the new grinding parameter (see, for example, figs. 7-8 and their descriptions).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US 2005/0208876.
Chen et al. is applied as above but does not expressly disclose the particular steps of determining whether to perform the test. However, the examiner takes official notice that it would have been obvious to one of ordinary skill in the art at the time the invention was filed to determine whether to perform the test based on a thickness variation of the grinded wafer because making such determinations are an important part of semiconductor processing.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US 2005/0208876 in view of Lu, CN 105500184.
Chen et al. is applied as above but does not expressly disclose the claimed supporting stage and new grinding parameter. Lu discloses a supporting stage of a grinder provided with a first fixed component and second and third elevated components similar to the claimed invention (see figs. 1-4 and their descriptions). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the process of Chen et al. with the process of Lu in order to elevate or incline the wafer to meet the requirements of the grinding process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668. The examiner can normally be reached Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A BOOTH/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        



July 16, 2022